Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its November 27, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
IT IS ORDERED:
That the petition for review is denied. Review of the issues raised in Parsons Government Services, Inc.'s answer to the petition for review is also denied.
For the Court
/s/ Fairhurst, C.J.
CHIEF JUSTICE